ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Kings Bay Support Services                   )     ASBCA No. 60871
                                             )
Under Contract No. N69450-l l-D-7578         )

APPEARANCE FOR THE APPELLANT:                      Wade M. Bass, Esq.
                                                   APTIM Federal Services, LLC
                                                   Alexandria, VA

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Rawn M. James, Jr., Esq.
                                                    Trial Attorney

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 14 May 2018



                                                 DAYID D' ALESSANDRIS
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60871, Appeal of Kings Bay Support
Services, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals